Citation Nr: 1137144	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for right knee disability, status post total knee replacement.

2.  Entitlement to service connection for a chronic left knee disorder to include arthroplasty residuals and arthritis.

3.  Entitlement to service connection for a chronic left ankle disorder to include arthritis.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1960 to December 1980, including combat service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for left knee disability and left ankle disability, and granted the Veteran's claim for service connection for a right knee disability and assigned an initial rating of 30 percent.

Jurisdiction over these matters was transferred to the Louisville, Kentucky, RO after the issuance of the February 2006 rating decision.

The Veteran testified before the undersigned Acting Veterans Law Judge at a February 2009 videoconference hearing.  A hearing transcript has been associated with the claims file.

The matters on appeal were remanded by the Board in August 2009.

A September 2008 VA examination report indicates that although the onset of the Veteran's right knee disability involved in-service injury to the meniscus, the meniscus and ligaments had been surgically removed in connection with his total right knee replacement in 2003.  Accordingly, the issue on appeal has been rephrased to omit the indication that the residuals of meniscus damage are part of the current disability.  Rather, the disability is to be rated status post total knee replacement.

In its August 2009 remand, the Board referred the issue of entitlement to service connection for chronic right calf shell fragment wound residuals based upon the Veteran's testimony at his February 2009 Board hearing (see, e.g., Board hearing transcript at page 12).  The Board notes that the Veteran testified during his February 2009 hearing that he was awarded a Purple Heart medal based upon this shell fragment wound.  It does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is again referred to the AOJ for appropriate action.  Such action should include contacting the Veteran and ascertaining whether it was his left calf, or right calf, or both, that received combat-related shell fragment wounds.

The Board, in its August 2009 remand, also referred the issue of entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) for adjudication as a result of the Veteran's December 2008 written statement asserting that he wished to be reconsidered for a TDIU based on new medical evidence and his worsening disabilities.  It does not appear that the claim has been adjudicated by the AOJ.  Although the Court of Appeals for Veterans Claims (Court) has held that consideration of TDIU is an element of an increased ratings claim, the Board is again referring this issue to the AOJ for adjudication as the Veteran's inferred claim is based on his multiple service connected disabilities rather than the instant right knee disability alone.  Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Holland v. Brown, 6 Vet. App. 443, 447 (1994)(holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased rating claim).  This matter is again referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for left ankle disability and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The manifestations of the Veteran's service-connected right knee disability are approximated by the criteria for a 60 percent rating-chronic severe painful motion or weakness-for the full pendency of the appealed claim for a higher initial rating for right knee disability, status post total right knee replacement. 


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but no higher, for right knee disability, status post total knee replacement, have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.16, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for a higher initial rating for right knee disability arises from disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated; additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. § 3.159(b)(3)(i) (no VCAA duty to notify arises upon receipt of a notice of disagreement).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c).  VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records and various private treatment records are associated with the record.  The Veteran has been afforded several VA examinations and sufficient medical findings and opinions  have been obtained.  The examination reports provide a complete picture of the nature and severity of the Veteran's right knee disability, such as that he has an antalgic, waddling gait and is barely able to move, that his knee gives way due to pain, that he cannot hold his body weight in a squat, that he cannot walk more than a few yards and cannot stand more than a few minutes, that he uses a cane and a wheelchair, that he has pain through all motions of the right knee, that the knee results in severe impact on chores and shopping and results in decreased mobility, lifting, and carrying, and that the Veteran would need accommodations for sedentary employment such as modified furniture and the ability to change positions frequently.  These examination reports, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes under the directly applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his right knee disability on appeal, he has not indicated that his symptoms have worsened since his last VA examination in March 2011.

The Veteran has not identified any other relevant treatment records nor has he submitted an appropriate authorization to allow VA to obtain any such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

In August 2009, the claims decided herein were remanded to allow additional VCAA notice to be provided and specific private treatment records to be obtained.  Updated VA treatment records were also to be obtained.  Updated VA treatment records and the specified private treatment records are located in the claims file.  Additional VCAA notice, though not required under the law for this initial rating claim, was provided in November 2009.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that there is any available outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim for a higher initial rating for right knee disability without prejudice to the claim.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's right knee disability is rated under the diagnostic code for a knee replacement.  For one year following implantation, the knee joint warrants a rating of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a maximum schedular rating of 60 percent is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71, DC 5055.

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

Limitation of leg extension warrants a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating and such malunion with a moderate knee disability warrants a 20 percent rating.  Malunion of the tibia and fibula with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Schedular Rating -- Right Knee Disability

The Veteran underwent a right total knee arthroplasty in April 2003 due to degenerative joint disease.  Service connection for right knee disability was awarded by an RO rating decision dated in February 2006, effective from March 2005, more than one year after the April 2003 surgery, and an initial rating of 30 percent was assigned.  The Veteran appeals for a higher initial rating.

An August 2005 VA orthopedic examination reflects the Veteran's complaints of knee pain following a total knee replacement performed in April 2003.  Physical examination was negative for right knee crepitation, masses, clicks or snaps, instability, a patellar abnormality or a meniscus abnormality, although the significance of these findings is questionable, since the Veteran had undergone a right knee replacement over two years prior.  Flexion was to 110 degrees and extension was to zero degrees.  There was no additional limitation of motion on repetitive use.  No lower extremity weakness was found.  Following this examination and a review of the Veteran's claims file, a diagnosis of total right knee replacement was made.

In a February 2006 notice of disagreement, the Veteran wrote that his right knee was so weak that he was unable to stand for more than five minutes and that he was unable to walk up stairs.  He asserted that he experienced severe knee pain.  

A January 2008 VA general medicine examination report reflects the Veteran's assertions of right knee pain, stiffness and limited motion.  He related that his right knee condition worsened when the weather turned cold and he used a wrap, brace and rest to relieve the symptoms.  On physical examination the examiner found flexion to be to 140 degrees and extension to be full without pain.  There was no joint swelling, effusion, tenderness, laxity, ankylosis, objective joint abnormalities or inflammatory arthritis found on examination.  Lower extremity muscle strength was "5/5."  However, the examiner indicated that the Veteran's right and left knee disabilities combined (with the evidence showing the right knee generally being regarded as more impaired) prevented the Veteran from doing chores, exercise, sports or recreational activities, and had severe impact on bathing, dressing, toileting and grooming.  A diagnosis of knee degenerative joint disease was provided, calling into question the adequacy of the examination, since the Veteran had undergone a total right knee replacement over four years prior and had also undergone a total replacement of the left knee over four years prior.  

A June 2008 VA orthopedic examination reflects the Veteran's reports of a progressively worsening right knee disability that was treated with prescription medication and an exercise program.  Physical examination found crepitation, grinding, tenderness and pain at rest, with the examiner noting that instability was expected after a total knee replacement.  A patellar abnormality and a surgically resected meniscus abnormality were noted as these tendons were removed during the total knee arthroscopy.  Right knee flexion was to 100 degrees and extension was to zero degrees with objective evidence of pain on active motion.  There was no additional limitation of motion with repetition.  Right knee weakness was mild.  An accompanying right knee X-ray found a complete knee joint replacement without loosening and the prosthetic component appeared to be in good alignment without acute processes noted.  Following this examination and a review of the Veteran's claims file, a diagnosis of degenerative joint disease and status-post total knee arthroplasty was made.  The examiner determined that this disability had a severe impact on the Veteran's ability to perform chores and shopping and that there were significant effects on his usual occupation due to decreased mobility, problems with lifting and carrying and knee pain.

A September 2008 addendum to the June 2008 VA orthopedic examination reflects the Veteran's reports of being unable to stand for more than a few minutes and being unable to walk for more than a few yards.  The Veteran had related that he always used a cane or wheelchair to ambulate.  On physical examination the examiner found his gait to be antalgic and waddling, with the examiner noting that the Veteran was "barely able to move."  The lower extremities were noted to "give way" due to back and knee pain and he could not hold his body in a squat.  

During a February 2009 hearing, the Veteran testified that his right knee was very weak and that he was unable to walk more than 20 or 30 steps without stopping.  He stated that he experienced a large amount of knee pain and used a walker to ambulate.  He elaborated that his right knee pain increased with movement.

A March 2009 VA orthopedic examiner found right knee flexion to 90 degrees and extension to zero degrees.  There was objective evidence of pain on active motion and following repetitive motion.

An October 2009 VA general medical examiner found right lower extremity motor strength to be "4."  Flexion was from zero degrees to 90 degrees and extension was from 90 degrees to zero degrees; pain was reported throughout all motions.

A March 2011 VA orthopedic examination report reflects the Veteran's complaints of right knee weakness, pain, limping, heat and joint swelling.  He reported being unable to stand for more than a few minutes or walk more than a few yards and that he used a cane or walker to ambulate.  Physical examination found crepitus and clicking or snapping without masses, grinding or instability.  Patellar or meniscus abnormalities were not found.  (The significance of these findings is unclear since, as the September 2008 VA examiner pointed out, the Veteran's meniscus and tendons were surgically removed during his total knee replacement in 2003.)  Moderate right knee weakness, with flexors and extensors found to be "4/5," was noted.  Flexion was to 90 degrees and extension was to zero degrees without objective evidence of pain on motion.  There were no additional limitations of motion after repetitive motion.  Following this examination and a review of the Veteran's claims file, a diagnosis of right knee arthroplasty with a history of a meniscus tear was made.

The Veteran has consistently complained of constant severe right knee pain during the course of this appeal.  Right knee weakness and reduced muscle strength were found in the October 2009 and March 2011 VA examinations.  The September 2008 examination found such weakness to be mild, the January 2008 examination found muscle strength to be "5/5," and the August 2005 examination found no weakness.  Nevertheless, the January 2008 VA examiner indicated that the Veteran's right and left knee disabilities combined (with the evidence showing the right knee generally being regarded as more impaired) prevented the Veteran from doing chores, exercise, sports or recreational activities, and had severe impact on bathing, dressing, toileting and grooming.  The September 2008 VA examiner found that the Veteran had crepitus, effusion, tenderness, pain at rest, instability, and abnormal motion of the right knee.  The September 2008 examiner noted that the Veteran was "barely able to move," that he was not able to hold his body weight during squats, that he was unable to walk more than a few yards and was unable to stand for more than a few minutes.  The October 2009 examiner found pain throughout all motions of the right knee.  In addition, the June 2008 VA examiner found that there would be severe impact due to the right knee on the Veteran's ability to perform chores and shop; problems with decreased mobility, lifting and carrying were also noted.  The Veteran's reports of knee pain and weakness are credible and are consistent with the clinical evidence of record.  Although the Veteran's indicated obesity may have exacerbated his right knee symptoms, there is no competent medical opinion of record establishing the extent to which such exacerbation may be dissociated from service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

These symptoms, collectively, approximate chronic residuals of a total knee replacement consisting of severe painful motion or weakness in the affected extremity.  Applying all reasonable doubt, the Board finds that a 60 percent rating is warranted due to severe painful motion or weakness.  38 C.F.R. §§ 4.7, 4.71a, DC 5055.  This is the highest rating available under the diagnostic code.

Under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, DCs 5162-5164.  Since this decision grants a 60 percent rating, and there is no evidence of non-orthopedic manifestations of the right knee disability, additional compensation would be precluded under 38 C.F.R. § 4.68.

Further, as the maximum schedular rating of 60 percent for total knee replacement more than one year after the procedure is assigned for the full pendency of the Veteran's claim, and this rating is subject to the amputation rule, a higher "staged" schedular rating for any portion of the time period at issue is not for consideration. 

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As discussed at length above, the nature and severity Veteran's right knee disability, status post total knee replacement, is approximated by the schedular criteria for a 60 percent rating, specifically, chronic severe painful motion or weakness.  The rating criteria directly contemplate these manifestations of the Veteran's service-connected right knee disability.  There are no additional factors not contemplated by the schedular rating criteria for a right knee replacement.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a higher initial rating of 60 percent for right knee disability, status post total knee replacement, effective from March 20, 2005, is granted.





REMAND

A VA examination was conducted in June 2008 to determine the etiology of the Veteran's claimed left ankle and left knee disabilities.  In a September 2008 addendum opinion, a VA examiner declined to find a link between the Veteran's current left ankle and left knee disabilities and service due, at least in part, to the Veteran's denial of a specific in-service injury.  

However, at a February 2009 Board hearing, subsequent to the June 2008 and September 2008 VA examination findings, the Veteran testified that he injured his left ankle during service while playing basketball, and that he had had left ankle problems ever since active service.  See August 2009 Board hearing transcript, pages 5-7.  The Veteran further testified that his left knee was drained during active service, although this fact was not recorded in his service treatment records.  See August 2009 Board hearing transcript, pages 7-8.  The Veteran described continuity of symptomatology for both disabilities since service.  The Court has held that a medical opinion is inadequate where it is based solely on the absence of confirmatory service treatment records and does not take into account a veteran's reports of his history and symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As the medical opinion currently of record is insufficient to make a determination on the claim, insofar as the examiner did not have the opportunity to review the history subsequently provided by the Veteran, a new VA examination and opinion is required.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, since the time of the September 2008 medical opinion, a private orthopedist opined in a March 2009 treatment note that at his size the Veteran may have shifted some of his weight due to his service-connected right knee disability and as a result caused early deterioration of the knee on the left side as well.

Additionally, since the time of the September 2008 medical opinion, the Veteran has been awarded service connection for low back disability and right ankle disability, raising further issues of whether an altered gait due to service-connected disabilities may have resulted in left knee and left ankle disabilities.  

Also, in September 2008 the VA examiner opined that the Veteran's morbid obesity is "causal" of his degenerative joint disease of the left knee.  The examiner commented that "[i]f he is ever [service-connected] for obesity, this would likely be a secondary complication."  The Board notes that earlier in the examination report, the examiner specifically noted the Veteran to have been obese during active service.  This raises a complex set of issues as to whether the Veteran's in-service obesity is related to his development of left ankle or left knee disability, and whether his service-connected right ankle, low back, cervical spine, and right knee disabilities have resulted in progression of obesity which in turn caused is left knee disability.

The Board further notes that the Veteran had combat service and that his descriptions of sustaining stress on his left knee and left ankle while moving wounded soldiers as a corpsman are consistent with the circumstances, conditions and hardships of his service.  See 38 U.S.C.A. § 1154(b).  Further consistent with these descriptions is that the Veteran was seen for back pain after a lifting patient in January 1967.

As a result, an opinion is required as to whether any gait alteration resulting from Veteran's service-connected low back disability (including radiculopathy into the right leg), right knee disability, or right ankle disability, or any in-service weight gain, or post-service weight gain associated with service-connected disabilities, has caused or aggravated his nonservice-connected left knee and left ankle disabilities.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The RO/AMC must also seek to obtain any additional relevant treatment records, to include records of VA treatment, that have not been previously associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his left knee or left ankle disabilities that may not have been previously sought or obtained by the RO/AMC.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include any relevant records of ongoing VA treatment that have not been previously sought or obtained.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC must afford the Veteran a VA examination to obtain an opinion as to whether the claimed left ankle or left knee disability:  

(i) is the result of injuries in service, 

(ii) has been caused or aggravated by obesity during service or post-service obesity related to service-connected disabilities, or 

(iii) is caused or aggravated by an altered gait related to service-connected right ankle, right knee, or low back disability (to include radiculopathy), or

(iv) was manifested as arthritis within one year of discharge from service in December 1980.

The following considerations will govern the examination:

(a) The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.
 
(b) The RO/AMC must reference the examiner to the history provided at his February 2009 Board hearing, including his left knee being drained during active service; his left ankle being injured while playing basketball during active service; his experiencing strain to his left knee and left ankle carrying patients during active service, to include as a corpsman in combat situations in Vietnam; and his experiencing left knee and left ankle symptoms from the time of active service forward.

(c) The examiner must take a complete relevant history from the Veteran with respect to his left ankle and left knee disabilities.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation as to his or her findings.

(d) The examiner must further provide an opinion as to whether arthritis of the left ankle or left knee was present within one year of service discharge in December 1980.

(e) The examiner must provide an opinion as to whether the Veteran's experiences carrying patients, to include in combat conditions, caused or aggravated left ankle or left knee disability.

(f) The examiner must also provide opinion as to the impact, if any, of the Veteran's service connected disabilities (to include a right knee disability, right ankle disability, lumbar spine disability and cervical spine disability) have had on the development or progression of his obesity.  If there was such an impact, the examiner must further determine whether the current left ankle or left knee disability was caused or aggravated by this obesity.

(g) The examiner must set forth the relevant history, all relevant examination findings, and a fully reasoned explanation for his or her opinions.  

(h) If a requested opinion cannot be provided without resort to pure speculation, the examiner must so state.  However, any such determination must be supported by a fully reasoned explanation.  Examples of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, a lack of adequate medical information from which to form an opinion, or the matter being beyond the current state of learning and knowledge in the field of medicine. 

3.  The RO/AMC must review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


